    CASE 0:19-cv-02660-JNE-TNL Doc. 128 Filed 04/30/21 Page 1 of 2




                      In the United States District Court
                            District of Minnesota

United Food and Commercial
Workers Union, Local No. 663, et al.,

                           Plaintiffs,

      v.                                    Case No. 0:19-cv-02660-JNE-TNL

United States Department of Agriculture,

                           Defendant.


            Seaboard Foods LLC’s Motion for Leave to Intervene
      Seaboard Foods respectfully moves for leave to intervene in this case as of

right and permissively under Fed. R. Civ. P. 24. Seaboard seeks to intervene for

the purpose of moving to stay the effect of the Court’s forthcoming June 29
judgment by 313 days (10.5 months) as to Seaboard, and for the purpose of

perfecting an appeal (and seeking a stay pending appeal) if necessary. This

motion is supported by Seaboard Foods’ Memorandum of Law in Support of

Motion for Leave to Intervene.




Seaboard Foods’ Motion for Leave to Intervene                                 1/2
    CASE 0:19-cv-02660-JNE-TNL Doc. 128 Filed 04/30/21 Page 2 of 2




Dated: April 30, 2021                    Respectfully submitted,


                                         /s/ Joshua N. Turner
Robert W. George*                        Joshua N. Turner
Ark. Bar No. 98134                       Minn Bar. No. 0400279
Joshua C. Ashley*                        Faegre Drinker Biddle
Ark. Bar No. 2012051                     & Reath LLP
Friday, Eldredge & Clark, LLP            2200 Wells Fargo Center
3500 Pinnacle Hills Pkwy., Ste. 301      90 South Seventh St.
Rogers, Arkansas 72758                   Minneapolis, Minn. 55402-3901
479.695.2117 – phone                     612.766.7000 – phone
501.537.2922 – fax                       612.766.1600 – fax
rgeorge@fridayfirm.com                   josh.turner@faegredrinker.com
jashley@fridayfirm.com
                                         Attorneys for Seaboard Foods LLC
*PHV Pending




Seaboard Foods’ Motion for Leave to Intervene                            2/2
